ON APPLICATION FOR ADMISSION TO THE BAR
PER CURIAM.
| petitioner, Edward A. Doskey, is an attorney licensed to practice law in the State of Florida. When petitioner applied to take the Louisiana Bar Examination, he was advised by the Committee on Bar Admissions (“Committee”) that he could not sit for the exam. The Committee cited two disciplinary complaints filed against petitioner in Florida, one of which was still pending at that time and which petitioner had failed to disclose to the Committee. We subsequently granted petitioner permission to sit for the bar exam, with the condition that upon his successful completion of the exam, he apply to the court for the appointment of a commissioner to take character and fitness evidence. In re: Doskey, 05-1844 (La.7/18/05), 905 So.2d 1086.
Petitioner thereafter successfully passed the essay portion of the bar exam, and upon his application, we appointed a commissioner to take evidence and report to this court whether he possesses the appropriate character and fitness to be admitted to the bar and allowed to practice law in the State of Louisiana. We also authorized the Office of Disciplinary Counsel to conduct an investigation into petitioner’s qualifications to be admitted to the bar.
The commissioner conducted a character and fitness hearing in July 2006, pursuant to Supreme Court Rule XVII, § 9(B). The commissioner received documentary evidence and heard testimony given by petitioner and his witnesses. At|gthe conclusion of the hearing, the commissioner filed his report with this court, recommending that petitioner be conditionally admitted to the practice of law. Both petitioner and the Committee objected to that recommendation, and oral argument was conducted before this court pursuant to Supreme Court Rule XVII, § 9(B)(3).
After hearing oral argument, reviewing the evidence, and considering the law, we conclude petitioner, Edward A. Doskey, is eligible to be conditionally admitted to the practice of law in Louisiana, subject to a probationary period of one year. Should petitioner commit any misconduct during the period of probation, his conditional right to practice may be terminated or he may be subjected to other discipline pursuant to the Rules for Lawyer Disciplinary Enforcement.
CONDITIONAL ADMISSION GRANTED.